                                                                           CLERK'S OFFICE U.S.DI
                                                                                               ST.COURT
                                                                                  AT ROANOKE,VA
                                                                                       FILFD

                        IN THE UNITED STATES DISTRICT COURT                         sEF 2b 2212
                       FOR THE W ESTEM DISTRICT OF VIRGN A                     JULI       UDLEY C ERK
                             CHA RLOTTESV ILLE D IV ISION                     BY:
                                                                                      u   $

SOU TH ERN EN V IRON M EN TAL LA W
CEN TER ,

       Plaintiff,                                  CivilActionN o.3:18CV00037

                                                   M EM OM NDUM OPINION

M ICK M ULVANEY,in hisofficial                     By:Hon.Glen E.Corlrad
capacity asDirectorofthe Officeof                  SerliorUnited StatesDistrictJudge
M anagementand Budget,

       D efendant.

       SouthernEnvironmentalLaw Center('tSELC'')filedthisactionagainstM ickMulvaney,the
currentdirectorofthe federalOftice ofManagementand Budget(tiOV B''),seeldng to compel
OM B to disclose records requested tmderthe Freedom ofIrtfonnation Act(;çFOIA''),5 U.S.C.
j552. Thecaseispresentlybeforethecourtonthepm ies'cross-motionsforsummaryjudgment.
Forthereasonssetforthbelow,themotionswillbedeniedwithoutprejudice.
                                          B ackeround

       On March 13,2017,PresidentDonald J.Trump issued Executive Order 13781 (GçE.O.
13781''ortheççExecutiveOrder'')aspartofanefforttoCGimprovetheefsciency,effectiveness,and
accotmtability of the executive branch.'' E.O.13781 j 1,Pl.'s Ex.-1,Dld.No.13-2. The
ExecutiveOrdercontained separate instructionsfortEthehead ofeach agency''and çttheDirectorof

(OM B).'' 1d.j2. Each agency headwasgiven 180daysto ç%submittotheDirectoraproposed
plan to reorgnnize the agency,if appropriate,in order to im prove the efficiency,effectiveness,and

accountability of thatagency.'' Id. Follow ing the receipt of proposed plans from the individual
agenciesand the opportunity forpublic input,the DirectorofOM B wasinstructed to prepare and

submit $ça proposed plan to reorganize the executive branch in order to improve the efsciency,

effectiveness,andaccotmtability ofagencies.'' Id. OM B'Sproposedplan wasrequiredtoinclude,

asappropriate,ççrecomm endationsto eliminate unnecessary agencies,componentsofagencies,and

agency progrnm s,and to m erge functionsy''as wellas tdrecomm endations for any legislation or

administrativemeasuresnecessary to achievetheproposedreorgnnization.'' 1d. In developingthe

proposedplan,OM B wasrequiredtottconsultwiththeheadofeachagency.'' J.IL. TheExecutive
OrderfurtherprovidedthatnoneofitsprovisionsshouldGtbeconstrued to impairorotherwiseaffect

. . .   theauthority grantedbylaw toan executivedepartmentoragency,ortheheadthereotl.l'' Id.
j3.
           InAprilof2017,DirectorM ulvaneyissuedamemorandttm toGtprovideglagenciesguidance
on fulsllingtherequirementsof(theExecutiveOrderl''(theQGOM B M emorandllm').OBM M em.
M -17-22 (April12,2017)1,Pl.'sEx.2,Dkt.No.13-2. The OM B M emorandum explained that
çGallagencies''wouldberequiredtoitgsjubmitanAgencyReform PlantoOM B in September2017
aspartoftheagency'sFY 2019Budgetsubmission toOM B,''andthatan Gtillitialhigh-leveldraftof

theAgencyReform Plan gwouldbe)duetoOMB byJune30,2017.'' J#=. Thememorandllm also
outlined the steps OM B w ould take to form ulate its ltcom prehensive Govem m ent-w ide R eform

Plan.'' J-p.sat2. The memorandum explained thatOM B'Splan would çsrely on three primary
sources of input:Agency Reform Plans,OM B-coordinated crosscutdng proposals, and public

input.'' J.
          d-us
           Section 11ofthe OM B M em orandllm provided an overview ofthe process and tim eline for

developing and implem entingagency refonn actions. Them em orandtlm again notedthatagencies
would have tmtilJune 30,2017 to subm ita tthigh-leveldraftoftheirAgency Reform plan that

includes the gaqreasthe agency is developing fortheirreforms.'' JZ at3. The memorandum
explained thatOM B would meetwith agencies in July of 2017 to %tprovide feedback''on their

high-leveldraftsandGçidentifyactionsthat(could)beimplementedimmediately.'' Id. 'Tollowing
them eetingsin July,''agencieswereexpected to tltakeactionsto implem entagreed-upon reforms,

whilecontinuingtoassessreform optionsforinclusion intheAgency Reform PlanandtheFY 2019

Budget.'' J.Z TheAgencyRefonnPlanswereduetobefledinSeptemberof2017aspartofthe
agencies'budgetsubmissionsforthe2019 fscalyear(t$FY''),and OMB expected to releaseits
tttsnalGovernment-wide Reform Plan ...aspartofthe President'sFY 2019 Budgetrequestto

Congress.'' J.lJ-s at 4. The OM B M emorandum recognized that tGgalgencies (wouldl begin
implementingsomereformsimmediately whileothers(would)requireCongressionalaction.'' Id.


      The OM B M em orandum also provided insighton theexpected componentsofthe Agency

R efonn Plans. The m em orandum listed factors that each agency should consider in analyzing

waysto im prove its efficiency and effectiveness,including whether som e or a11ofthe agency's

functions or programs were duplicative'
                                      , whether services, activities, or functions were

non-essential;whether services or functions could be betterperfonned by state govemm ents or

plivateentities;whetherthecostsofcontinuingtooperateacomponentorprogram werejustisedby
thebenefitsitprovided;andwhetheran agency orprogrnm couldberedesignedtom eettheneedsof

thepublicoran agency'spartnersinamoreeffectivemanner. J#z.at6-7.
       On June 30,2017,agencies subm itted high-leveldrafts of their A gency Reform Plans,as

requiredbytheOM B M emorandum. SeeDecl.ofM arkBussow (GtBussow Decl.'')5,Def.'sEx.2,
D lct.N o.21-2. ln July of2017,OM B began m eeting with agenciesto discusstheirdraftplans. Id.

On September11,2017,agenciessubmittedtheirAgency Reform Plansto OM B,along with their

budgetrequestsforFY 2019. LI-.
       On N ovember 9,2017,SELC subm itted a FOIA requestto OM B seeking Strecords in the

custody orcontrolofOM B submitted in connection with Executive Order 13781by any agency

responsible forthe managem entoffederalpublic lands.'' FOIA Request 1,P1.'sEx.5,Dkt.No

       Inparticular,SELC requestedGilalljsubmissions''from theUnitedStatesForestService,the
United States Fish and W ildlife Service, the National Park Service,and the Bureau of Land

M anagem entççrelated to Executive Order 13781,including butnotlim ited to the required reports

along w ith any appendices,attachm ents,orenclosures,as w ellas any otherrelated records,w hether

draftorfinal.''l LP Lessthan one week later,OM B confrm ed receiptofthe FOIA requestand
                   -.
                    .




assigned itreference num ber2018-061.

       On January 2,2018,SELC called O M B to inquire aboutthe status of the FO IA request.

Dionne Hardy,OM B'SFOIA Officer,acknowledged thataresponse wasdueand advised thatshe

would check onthestatusoftherequest. Subsequentinquiriesin M arch of2018wentunanswered.

       On Febnlary 12,2018,OM B released the President'sBudgetforFiscalYear2019 (the
tçpresident's Budgef),which included a stlmmary ofthe effol'ts undertaken in responseto the
Executive Order. See President'sBudget10,P1.'sEx.4,Dkt.N o.13-2. ThePresident'sBudget

indicated thatthe plan to reorganize the Executive Branch would include çichanges thatcan be

accom plished w ith existing authorities as w ell as others that w ould require new funding and



         1Each ofthe identified agenciesfalls within the DepartmentofAgriculture orthe Departmentofthe
Interior.

                                                  4
authorities.'' Id. The President's Budget also indicated that som e changes had already been

implemented. SeeLl-.(û%Forinstance,inordertoimprovecustomerservice,theDepartmentofthe
Interiorhasalready begun to shiftemployeesaway from W ashington,DistrictofColumbia,closer

tothecitizenstheAgencyserves.'l.
       As of M ay 30,2018, OM B had still not responded to the plaintiffs FOIA request.

Consequently,SELC fled the instantaction seeking to com pelOM B to provide a11nonexempt,

responsive docum ents.

       On Jtme 12,2018,AssistantUnited StatesAttorney Sara W inn,who had been assigned to

representOM B,contacted SELC'Scounselvia emailand inquired aboutscheduling a conference

callregarding thepending FOIA request. SELC SeniorAttorney Kimberley Hunterparticipated in

the requested conference call,along with another SELC attorney,M organ Butler;M s.W inn;and

M attCarney,OM B'SA ssistantGeneralCotmsel. During the conference call,M r.Carney asked

SELC to clarify whetheritwas seeking em ailcommunications. According to SELC,M r.Cnrney

indicated that OM B would be able to process the FOIA request m ore quickly if email

comm unications were excluded from the search for responsive documents. M s. Hunter

subsequently confrmed thatSELC wasnotseelcing to obtain em ailcom mllnicationsin responseto

the FO IA request.

       On June 21, 2018, OM B publicly released its Governm ent-wide Refonn Plan,titled

ç:Delivering Government Solutions in the 21st Centuryl:) Reform Plan and Reorganization
Recom m endations.'' See Governm ent-w ide R eform Plan, P1.'s Ex.3,D kt.N o. 13-2; see also

Bussow Decl.5. The plan included,nm ong others,proposed changesw ithin the D epartm entofthe

Interior arïd the Department of Agriculmre. OMB reported that ççgmjany of the more
straightfom ard,agency-speciscorganizationalimprovementopportunitiesw ereincludedintheFY

2019 Budgetreleased in February 2018 orwere adopted by agenciesunderexisting authorities.''

Id.at9.

      SELC and OM B had anotherconferencecallon Jtme27,2018,duringwhich they discussed
      .




the range ofdocum ents responsive to SELC'S FOIA request. According to SELC,çiM r.cam ey

indicated thattherewere approxim ately 60-70 responsive documents.'' Declaration ofM mberley

Hunter(sûl-lunterDec1.'')! 15,P1.'sEx.6,Dkt.No.13-2. However,OMB maintainsthatitQitold
SELC thatthe search revealed a handftzlofresponsive docum ents.'' Def.'sReply Br.5,Dkt.No.

21(citingDeclarationofHeatherW alsh(tdW alshDecl.'')!8,Def.'sEx.1,Dkt.No.21-1(avening
thatOM B Office ofGeneralCounselstaffverbally represented to SELC'Scotmselthatçça search

wouldlikelyresultinahandf'
                         ulofresponsivedocuments''l).
      By letterdated July 18,2018,OM B form ally responded to thepending FOIA requestand

advisedtheplaintiffthattheagency had located andwithheld two docum ents. Theletterstated,in

pertinentparq asfollows:

             In response to your FOIA request,O M B conducted a search of its
             tilesandlocatedtw odocum ents,totaling 64pagesthatareresponsive
             totherequest. W earewithholdingthesedocum entsin fullpursuant
             toFOIA Exemption 5,5U.S.C.j552(b)(5),becausethey consistof
             pre-decisional and deliberative internal Executive Branch
             com munications,the disclosm eofwhich would inhibittheftank and
             candid exchange ofview s thatisnecessary for effective governm ent
             decision-m aking.

             Thisooncludes OM B'Sresponse to your request.

R esponse to FO IA R equest,P1.'sEx.7,D ld.N o.13-2.

      OnSeptember5,2018,SELC moved forsummaryjudgmentonthefollowing grounds:(1)
OM B'Ssearch forresponsive docllmentswaslegally inadequate underFOIA;(2)OM B cnnnot
lawfullywithholdtheresponsivedocllinentsunderthedeliberativeprocessprivilegerecognizedin5

U.S.C.j552(b)(5);and(3)OMB mustnonethelessprovidea11segregable,non-exemptinformation.
       The defendantsubsequently requested and received an ektension oftim eto respond to the

plaintiffsmotionforsummaryjudgment. Inthecolzrseofpreparingitsresponse,OMB'SOfficeof
GeneralCotmselççbecnmeaware of(threejadditionalresponsive docllments.'' W alsh Decl.! 9.
OM B has witllheld the additionaldocum ents in theirentirety.

       OnNovem ber5,2018,OM B filed abriefinoppositiontotheplaintiffsm otion forsumm ary

judgmentandin supportofitsownmotionforsllmmaryjudgment. OM B'Sbriefisaccompanied
by two affdavits and a Vauchn index.z The Vaughn index lists fve doctlments by num berthat

havebeençGwitllheldin111,''andcontainscolllmnsforreportingthesubjectofthedocllment(e.g.,
CCU.S.Departmentofthe InteriorAgency Reform Plan''),its authorand nlzmber ofpages,the
exem ption and privilege claimed,and a Gtdescription ofinformation withheld.'' Vaughn Index,

W alshDecl.Ex.1,Dkt.No.21-1(capitalizationomitted).
       Thecross-motionsforsummaryjudgmehthavebeen fullybriefedbytheparties. Theyare
now ripe forreview .




        2UA çvauRhnindex'isadocumentsuppliedbygovernmentagenciestoopposingpartiesandthecourt(in
FOIA litigationjthatidentifies<each documentwithheld,thestamtory exemption claimed,and apm icularized
explanation ofhow disclosure ofthe particulardocumentwould damage the interestprotected by the claim ed
exemption.''' Hamdanv.U.S.Dep'tofJustice,797F.3d759,769 n.4(9thCir.2015)(quotingW ienerv.Fed.
Bureau ofInvestiaation,943 F.2d 972,977 (9th Cir.1991)). çlrf'
                                                             heVauzlm index received itsnamefrom the
decision in which the use ofsuch an index was firstdiscussed.'' Rein v.United States Patent& Trademark
Office,553F.3d353,357n.6(4thCir.2009)(citingVauzhnv.Rosen,484F.2d820(D.C.Cir.1973$. Theindex
isççdesigned to enablethe districtcourtto rule on aprivilegewithouthaving to review thedocum entitself'and
thereforefunctionsasC$asurrogatefortheproductionofdocumentsfor.Lqcamerareview.'      ' EthvlCorn.v.United
StatesEnvtl.Prot.Azency,25F.3d 1241,1249(4thCir.1994).
                                      Standard ofReview

       AnawardofsummaryjudgmentisappropriateGçifthemovantshowsthatthereisnogenuine
disputeastoanymaterialfactandthemovantisentitledtojudgmentasamatteroflam '' Fed.R.
Civ.P.56(a). ln determining whethera genuine dispute ofmaterialfactexists,the courtmust
Ssview the factsand a11justifableirlferencesarising therefrom in the lightmostfavorableto the
nonmovingparty.'' Libertarian Party ofVa.v.Judd,718F.3d 308,313 (4th Cir.2013);seealso
Andersonv.Libeo Lobby.Inc.,477 U.S.242,249(1986). ttW hen facedwithcross-motionsfor
summary judgment,gcourtsq consider teach motion separately on its own merits to determine
whethereitherofthepartiesdeservesjudgmentasamatteroflaw.''' Baconv.City ofRichmond,
475F.3d 633,636-37(4thCir.2007)(quotingRossicnolv.Voorhaar,316F.3d 516,523(4thCir.
2003:. SThecourtmustdeny both motionsifitfindsthatthere isa genuinedisputeofmaterial
fact,butifthereisnogenuineissueandoneoriheotherpartyisentitledtoprevailasamatteroflaw,
thecourtwillrenderjudgment.'' SkyAncelU.S.,LLC v.DiscoveryCommc'ns..LLC,95F.Supp.
3d860,869(D.M d.2015)(internalquotationmarksandcitation omitted).
       C'llE
           lqistrictcourtstypically disposeofFOIA caseson sllmmaryjudgmentbeforeaplaintiff
can conductdiscovery.'' Ttlrnerv.United States,736 F.3d 274,282 (4th Cir.2013) (internal
quotationmarksand citation omitted). In such cases,ççsummaryjudgmentmaybegrantedonthe
basis of agency affidavits alone ifthey contain reasonable specitk ity of detailrather than m erely

conclusory statements,and ifthey aze notcalled into question by contradictory evidence in the

record orby evidence ofagency bad faith.'' JudicialW atch.lnc.v.U .S.SecretSe1'v.,726 F.3d 208,

215 (D.C.Cir.2013)(internalquotation marksand citationsomitted). However,ifan agency's
affdavits are called into question by contradictory evidence, lim ited discovery is appropriate.
Goldnerv.Soc.Sec.Admin.,293F.Supp.3d540,544-45(D.Md.2017);seealsoM urphyv.Fed.
RW CZI.
      IOf lnvestization,490 F.Supp.1134,1136 (D.D.C.1980)(1tItisbeyond question that
discovery is appropriate and often necessary in a FOIA case. But such discovery is limited to

facm al disputes. These include whether the agency engaged in a good-faith search for a11

materials,gandqwhethertheagencyindexedal1documents....'').
                                         D iscussion

       FOIA wasenacted in 1966ûiito establish ageneralphilosophy offullagency disclostlre,'S.

Rep.No.89-813,at3(1965),andçtoasstlretheavailabilityofGovernmentinformationnecessaryto
an informed electorate,'H.R.Rep.No.89-1497,1at12 (1966).'' Coleman v.DnlgEnf'tAdmin.,
714F.3d816,818(4thCir.2013). Thestatuteprovides,subjecttocertain enllmeratedexemptions,
that each federalagency upon a proper request for records tçshall m ake the records promptly

availabletoanyperson.'' 5U.S.C.j552(a)(3)(A);seealso id.j552*)(listingninecategoriesof
documentstowhich FOIA doesnotapply).
       FOIA confersjurisdiction onfederaldistrictcourtstGto enjointheagencyfrom'withholding
agency recordsand to order the production ofany agency records improperly withheld from the

complainant.'' 5U.S.C.j552(a)(4)(B). ççunderthisprovision,tfederaljurisdictionisdependent
on ashowing thatan agency has(1)çimproperly'(2)twithheld'(3)tagency records.''' United
StatesDep'tofJusticev.Tax Analysts,492 U.S.136,142 (1989)(quotingKissingerv.Reporters
Comm.forFreedom ofthePress,445U.S.136,150(1980:. Glunlesseachofthesecriteriaismet,
adistrictcourtlacksjurisdictiontodeviseremediestoforceanagencytocomplywiththeFOIA's
disclosurerequirem ents.'' 1d. W hen acomplaintchallengesthewithholding ofrecordsrequested

underFOIA ,the courtm ustitdetennine the m atterde novo,and m ay exam ine the contents of such
agency recordsin cam erato determ inewhethersuch recordsorany partthereofshallbe withheld

underanyoftheEenumeratedlexemptions....'' 5U.S.C.j552(a)(4)(B).
      Thestatuteplacestheburden GGon theagency to sustain itsaction.'' Id. Consequently,the

agency Ctbearsthe burden ofproving thatithasnotlimproperly'withheld the requested records.''

CitizensforResponsibility& Ethicsv.United jtatesDep'tofJustice,922 F.3d480,487(D.D.C.
2019)(quotingTax Analysts,492 U.S.at142n.3). M orespeciscally,ttla)defendantagencyhas
theburden ofestablishing the adequacy ofitssearch and thatany identifiabledocumenthaseither

beenproducedorissubjecttowithholdingunderatlexemption.'' Heilyv.United StatesDep'tof
Commerce,69F.App'x 171,173(4thCir.2003)(citingCarnevv.UnitedStatesDep'tofJustice,19
F.3d807,812(2dCir.1994)).
      1.        AdequacvofOMB'Sjearch
      ln this case,the parties firstdispute whether OM B'S search forthe requested docllments

satisfiedarticulatedstandardsofthoroughness. Forthefollowingreasons,thecourtconcludesthat

genuinefactualdisputesandunansweredfactualquestionsprecludetheentryofsummaryjudgment
on thisissue.

      In responding to a FOIA requestforrecords,an agency isrequired to çtm alce reasonable

effortstosearchfortherecordsinelectronicform orformat....'' 5U.S.C.j552(a)(3)(C). 'The
requirementto Gsearch'çm eansto review,manually orby autom atedm eans,agency recordsforthe

purpose oflocatingthoserecordswhich areresponsivetoarequest.''' Reinv.United StatesPatent

& Trademark Office,553 F.3d 353,359 (4th Cir.2009)(quoting 5 U.S.C.j 552(a)(3)(D)). In
judging theadequacy ofan agency'ssearch fordocuments,çGtherelevantquestion isnotwhether
every single potentially responsive document has been unearthed,but whether the agency has


                                            10
demonstrated that it has conducted a search reasonably calculated to lm cover a1l relevant

documents.'' EthvlCop .v.UnitedStatesEnvtl.Prot.Agency,25F.3d 1241,1246(4thCir.1994)
(internalquotation marks and citation omitled);see also Rein,553 F.3d at362 (ôbserving that
CCFOIA doesnotrequireaperfectsearch,onlyareasonableone''). Gtlndemonstratingtheadequacy
ofitssearch,however,an agency m aynotreston an affidavitthatsimply aversthatthe search was

conducted in a m nnner consistentwith custom ary practice and established procedure.'' Ethyl

Corp.,25 F.3d at 1246-47. Instead,the agency'saffdavitçûmustbereasonably detailed,setting

forth thesearch term sand the type ofsearch performed,and aveningthata1lfileslikely to contain

respbnsivematerials(ifsuch recordsexist)weresearched so asto givethe requesting party an
opportunity to challenge the adequacy ofthe search.'' Id.(intem alquotation marksand citation

omitted).
       ççAffidavitssubmittedbyan agency areaccorded apresumption ofgood faith.'' Cnrney,19

F.3d at812 (intenzalquotationmarksandcitationomitted). Consequently,Gldiscoveryrelating to
the agency's search ...generally isllnnecessary ifthe agency's subm issions are adequate on their

face.'' ld. %çW hen this isthe case,the districtcourtm ay forgo discovery and award sum mary

judgmentonthebasisofafsdavits.'' ld.(internalquotationmazksandcitationomitted). tflnorder
tojustifydiscoveryoncetheagencyhassatisfeditsburden,theplaintiffmustmakeashowing of
bad faith on the partofthe agency sufscientto impugn the agency'saffdavits ordeclarations,pz   .




provide sonAe tangible evidence that ...slzmmary judgmentis otherwise inappropriate.'' Id.
(emphasisadded)(citationsomitted);seealso DiBacco v.United StatesDep'toftheArmy,926
F.3d827,832(D.C.Cir.2019)(ççsummaryjudgmentmustbedenied1ifareview oftherecordraises
substantialdoubt'aboutthe search'sadequacy,tparticularly in view ofwelldefined requestsand
positive indicationsofoverlooked materials.''')(quoting Valencia-Lucenav.United StatesCoast
Guard,180F.3d321,326(D.C.Cir.1999:.
       Based on thecurrentrecord,thecourtistmableto concludethatOM B fulfilled itsobligation

to perfonn a search reasonably calculated to uncover al1relevant docllm ents. ln m oving for

summaryjudgmenton thisissue,OM B relieson thedeclaration from HeatherW alsh. However,
M s.W alsh'sdeclaration lackssuffcientdetailtoallow thecourttoconcludethatOM B'Ssearch was

adequate.

       For instance,the declaration indicates thatOM B originally identised only one potential

custodianofrecordsresponsiveto SELC'SFOIA request,nam ely,anGtOM B custodianintheOftk e

of Perfonnance and Persolmel Management (OPPM I'' that ttcoordinated the initial
government-wide reform efforts'' on behalf of OM B. W alsh Decl.! 7 (emphasis added).
Althoughdlltlhereisnorequirementthatanagency search every system,''mlagency dlcnnnotlimit
its search to only one record system ifthere are others thatare likely to turn up the infbrmation

requested.'' Oglesbyv.United StatesDep'tofArmy,920F.2d 57,68(D.C.Cir.1990). Asthe
plaintiffemphasizesin itsreply briet W alsh'sdeclaration failsto explain why the defendant's
initialsearch for docum ents responsive to the plaintiff sFOIA requestdid notinclude potentiai

custodianswho wereinvolved atotherstagesofthegovernm ent-widereorganization efforts. Nor

does itaddresswhy the search forresponsivedocumentswasnotimm ediately broadened afterthe

OPPM custodian only identified two docum ents. Such information isparticularly relevant,given

thatO M B 'S ow n evidence indicates thateach ofthe agencies at issue w as required to produce g1
                                                                                               .




leasttwo documentsrelevanttotheplaintiffsFOIA request. SeeBussow Decl.5(indicatingthat
GlgalgenciesprovidedOM B high-leveldraftsofinitialreform ideas''onJune30,2017asrequiredby

                                               12
the OM B M emorandum,and thatGçrajgenciessubmitted thereform proposals referred to in EO
13871asagencyreform planstoOMB''onSeptember11,2017);seealsoltunuldev.Comntroller
oftheCurrency,315F.3d311,315(D.C.Cir.2003)(%G1ncertaincircumstances,acourtmayplace
signifcant weight on the factthat a records seazch fqiled to turn up a particular document in

analyzingtheadequacy ofarecordssearch.').
       M s.W alsh's declaration also indicates that staff m embers in OM B'S Office of General

Counselbecameawareofthreeadditionalresponsivedocumentsççin thecotlrseofpreparing (the)
declarationandconsultingwithotherOM B components.'' W alshDecl.!9. Thecourtrecognizes
thatthefactçigtjhatsomedocllmentswerenotdiscovereduntilasecond,moreexhaustive,search''
does notnecessarily render the entire search inadequate. G rand Cent.P'ship.Inc.v.Cuom o,166

F.3d 473,489 (2d Cir.1999);see also Rein,553 F.3d at364 (holding thateffortsto correctan
omissiondiscoveredafteraFOIA actionwassleddidnotççrenderg!theentiresearch suspect''and
instead dem onstrated the agency's çigood faith in conducting a thorough search to comply with

FOIA''). However,the existing declarations provide little to no explanation as to why the
additionaldocum entswerenotdiscovered earlier. CompareVircinia-pilotM ediaCos.v.Dep'tof

Justice,147F.Supp.3d437,446 (E.D.Va.2015)(concluding thatthedefendantfailed to satisfy
FO1A's reasonable search requirem ents where the defendant admitted to having knowledge of

additionalresponsive docum entspriorto the fling ofa FOIA action and provided an inadequate

explanationfortheirtmtimelydisclostlre),withRein,553F.3dat364(emphasizingthatçtlwqherean
oversightoccurred,thegagencyqexplainedthereasonforthemistakeandtookappropriatestepsto
correct itso thata11individuals known or believed to possess responsive m atedals performed the

searches'),andCompetitiveEnter.Inst.v.OffceofSci.& Tech.Policy,161F.Supp.3d 120,136

                                              13
(D.D.C.2016)(holdingthatthedefendant'scorredionoftherecordinaFOIA casedidnotwarrant
lim ited discovery since a supplem entaldeclaration adequately explained why a documentwasnot

discoveredearlier).
       Finally, the current record, when viewed in the plaintiffs favor, contains Eçpositive

indicationsofgotherqoverlookedmaterials.'' Valencia-Lucena,180F.3dat326. Accordingtothe
plaintiff,OM B staffm embershavepreviously acknowledgedbeingawareofresponsivedocllm ents

thatare notlisted on the Vauclm index filed by OM B. Although the defendantstrongly disputes

thisassertion,itisnottlwithout...factualsupport.'' Def.'sReply Br.5,Dkt.No.23;see Htmter

Decl.! 15(t1OnJune27,2018thepartieshadanotherconferencecall,inwhich 1alsoparticipated.
D tuing this conference callM r.Cnrney indicated thatthere w ere approxim ately 60-70 responsive

documents.'')(emphasisadded).
       Forthesereasons,the courtis tmable to determine from the existing record whetherOPM

has conducted an adequate search for documents responsive to the plaintiffs FOIA request. In

lightofthe disputed and unanswered questions of fact,the parties'cross-motions for sllmm ary

judgmentwillbedenied withoutprejudiceastothisissue,and thecourtwillgranttheplaintiff's
alternative request to engage in lim ited discovery. See P1.'s Reply Br. 9, n.4,Dkt.No.22

(requestingtheopportunitytoconductlimiteddisèoveryrelevanttotheadequacyofthedefendant's
searchintheeventthatthecourtdeniesbothparties'motionsonthisissue). Speciscally,thecottrt
willpennittheplaintifftoconducttçdepositionts)ofgovernmentstaffwith personalknowledgeof
OM B'Sseatchtes)inthismatter.'' 1d.;seealsoJettv.Fed.BureauofInvestication,241F.Supp.3d
1,14 (D.D.C.2017) (allowing theplaintiffto conducta telephonic deposition oftheagency's
declarantregarding the adequacy ofitssearch forresponsive documentsl;Lion RaisinssInc.v.

                                              14
UnitedStatesDep'tofAgric.,636F.Supp.1081,1107(E.D.Cal.2009)(permittingtheplaintiffto
engagein tGlim ited discovery via deposition''in orderto create a sufficientfactualrecord regarding

theadequacyofthéagency'ssearch);E1Badrawiv.Dep'tofHomelandSec.,583F.Supp.2d285,
231(D.Corm.2008)(permittingççlimited discoveryastotheadequacyofdefendant'ssearches''in
theform ofdepositions).
       II.    Proprietv ofW ithholdine D ocum ents under Exem ption 5

       Thepartiesalso disputewhetherthefivedocum entslisted in the currentVaughn index have

beenproperlywithheldintheifentirety. Thedocllmentsareidentifiedin theindex asfollows:(1)
GIU.S.Departmentofthe InteriorAgency Reform Plan'';(2)CSU.S.DepartmentofAgriculture
Reform P1an'';(3)CEU.S.Depm mentoftheInteriorAgency Reform Plan & W orktbrcePlnnning
Update (slide deck);(4)EGU.S.DepartmentofAgricultlzreAgency Reform P1an'';and (5)ISU.S.
DépartmentofAgriculttlre Agency Reform Plan & W orkforce Plnnning Update (slide deckl.''
Vauchn Index 1-2.

       OM B daimsthatallfivedocumentsaresubjectto withholding in fullunderj 552(b)(5)
(çiExemption 5'5). Exemption 5 permits an agency to withhold ççinter-agency orintra-agency
m emorandtzm s orletters thatwould notbe available by 1aw to a party otherthan an agency in

litigationwiththeagency....'' 5U.S.C.j552(b)(5). ltencompasses,nmongotherprivileges,the
deliberative processprivilege on which OM B relies. Rein,553 F.3d at 366. OM B ttbearsthe

burdenofdemonstratingthatarequesteddocllmentfallstmdertheexemption.'' JIJ.
                                                                         S(citing5U.S.C.
                                                                                .




j 552(a)(4)(B)). Even when an exemption applies,the agency isobligated to disclosè Ellajny
reasonablysegregableportionofarecord''afterremovingtheexemptmaterial. 5U.S.C.j552(b).
ThisisbecausetithefocusEoflFOIA isinformation,notdocllments,and an agencycannotjustify

                                                15
w itllholding an entire docum entsim ply by show ing thatitcontainssom e exem ptm aterial.'' M ead

Data central.Inc.v.U.S.Dep'tofAirForce,566 F.2d 242,260 (D.C.Cir.1977). lEBefore
approving the application ofa FOIA exemption,the districtcourtm ustmake specific findings of

segregability regarding thedocumentsto be withheld.'' Sussm an v.United StatesM arshalsSe1'v.,

494F.3d 1106,1116(D.C.Cir.2007).
       The deliberative processprivilege invoked by OM B Gtrests on the obviousrealization that

officialswillnotcom mtmicate candidly am ong themselves ifeach rem ark is a potentialitem of

discovery and frontpage news.'' Dep'tofthe Interiorv.Klamath W aterU sers Protective Ass'n,

532 U.S.1,8-9 (2001). The privilege is Gitmique to the govetmm ent''and ççhas a nllmber of
PIO OSCS :

              itservesto assure thatsubordinatesw ithin an agency w illfeelf'
                                                                            ree to
              provide the decisionm aker with their tminhibited opinions and
              recommendationswithoutfearoflaterbeingsubjecttopublicridicule
              or criticism ; to protect against prem am re disclosure of proposed
              policiesbeforethey have been finally formulated oradopted;and to
              protect againstconfusing the issues and misleading the public by
              dissem ination ofdocum ents suggesting reasons and rationales fora
              course ofaction which were notin factthe ultim ate reasons forthe
              agency'saction.

CoastalStatesGasCorp.v.Dep'tofEnergy,617 F.2d 854,866 (D.C.Cir.1980). Despitethe
important policy considerations underlying the deliberative process privilege, cotu'ts have

emphasized thatitshould be ççconstrued narrowly''and thatthe governm entmustbe ttprecise and

conservative in itspdvilege claim s.'' EthylCorp.,25 F.3d at 12489see also CoastalStates Gas

Cop.,617 F.2d at868 (observing thatçsthe deliberative processprivilege,like other executive
pdvileges,shouldbenarrowly constnzed'').



                                                16
      Inordertojustifytheapplicationofthedeliberativeprocessprivilege,ttthegovernmentmust
show that, in the context in which the materials (were) used, the documents (werel both
predecisionalanddeliberative.'' Solers.Inc.v.InternalRevenueServ.,827F.3d323,329(4thCir.
2016)(alterations in original)(intem alquotation marks and citation omitted). A documentis
predecisional if it was (lprepared in order to assistan agency decisionmaker in aniving athis

decision,ratherthan to supportadecision already m ade.'' Petroletlm Info.Corp.v.United States

Dep'toftheInterior,976F.2d 1429,1434(D.C.Cir.1992). AstheUnitedStatesCourtofAppeals
forthe D .C.Circuitpreviously explained'
                                       .

              Exemption 5 does notapply to finalagency actionsthatconstitute
              statem entsofpolicy orfinalopinionsthathave the force oflaw,or
              which explain actions.thatan agency has already taken. N or does
              Exemption 5 protectcomm unicationsthatimplem entan established
              policy of an agency. Thislatterlim itation on Exem ption 5 grew out
              oftheSuprem eCourt'sapproval...ofthedistinction drawn by lower
              courtsbetween d:predecisionalcommtmications,which areprivileged,
              and comm tmicationsm adeafterthedecision and designed to explain
              it w hich are not''

Taxation withRepresentation Fundv.InternalRevenueSe1'v.,646F.2d666,677(D.C.C.ir.1981)
(quoting Nat'lLaborRelations Bd.v.Sears.Roebuck & Co.,421 U.S.132,151-52 (1975))
(additionalcitationsomitted). Additionally,Gtevenifthedocumentispredecisionalatthetimeitis
prepared,itcan losethatstatusifitisadopted,formally orinformally,asthe agency position on an

issue oris used by the agency in its dealings with the public.'' CoastalStatesG as.Cop .,617 F.2d

at866;seealso Sears,421U.S.atl61(holding thatdçifan agency choosesto expressly adoptor
incoporateby reference ga)...memorandtlm previously coveredby Exemption 5in whatwould
otherw ise be a finalopinion,thatm em orandllm m ay be w ithheld only on the grotm d thatit falls

withinthecoverageofsomeexemptionotherthanExemption55').
       In addition to beingpredecisional,a documentmustbedeliberativeto gainprotection lmder

theprivilege invokedby OM B. City ofVirciniaBeach v.United StatesDep'tofCommerce,995

F.2d 1247,1253(4thCir.1993). A documentisdeliberativeiftçitreflectsthegive-and-takeofthe
consultativeprocess ...by revealing them annerinwhichtheagency evaluatespossiblealternative

policiesoroutcomes.'' 1d.(internalquotation marksand citation omitted). Sl-l-heprivilege thus
protects çrecommendations, draft docllments, proposals, suggestions, and other subjective
doctunentswhich reflectthepersonalopinionsofthewriterratherthan thepolicy ofthe agency.'''

SolerssInc.,827F.3dat329(emphasisomitted)(quotingCityOfVirginiaBeach,995F.2dat1253).
On theotherhand,theprivilege(tdoesnotprotecta doctlm entwhich ismerely peripheralto acttlal

policyformation;therecordmustbearontheformulationorexerciseofpolicy-orientedjudgment.''
EthvlCorp.,25 F.3d at1248. Additionally,Glsincetheprospectofdisclosureislesslikely to make

an advisoradm itorfudge raw factsthan opinions,purely facmalm aterialdoesnotfallwithin the

exemption unlessitisinextricably intertwined with policym nking processessuch thatrevelation of

thefactualm aterialwould simultaneously exposeprotected deliberation.'' Citv ofVirainiaBeach,

995F.2dat1253(internalquotationmarksandcitation omitted).
       Courtshaverecognized thatwhen thedeliberativeprocessprivilegeisatissue,tttheneed for

an agency todescribea1loftheinfonnationitwithheldisparticularly acutebecausethedeliberative

process privilege is so dependent upon the individual docum ent and the role it plays in the

adm inistrative process.'' Htm ton & W illiam s LLP v.United States Envtl.Prot.A gency,346 F.

Supp.3d 61,74 (D.D.C.2018)(internalquotation marksandcitation omitted). Accordingly,ççto
sustain its burden of show ing that records w ere properly withheld tm der Exem ption 5,an agency

m ustprovide in its declaration and V auchn index precisely tailored explanations foreach w ithheld


                                                18
record atissue.'' Nat'lSec.Colmselorsv.Cent.Intellizence Agency,960 F.Supp.2:1101,188

(D.D.C.2013). M oreover,StlbjecauseExemption 5coversonlythoseportionsofthe doclzments
thatareboth predecisionaland deliberative,''an agency mustoffersufficientevidenceto allow the

courttoperform apropersegregabilityanalysis. PublicCitizem lnc.v.OfficeofM gmt.& Budzet,

598 F.3d 865,876 (D.C.Cir.2009). $$Ifthe agency doesnotprovide 'the minimalinformation
necessarytomakeadeterminationconcerningapplicabilityofthedeliberativeprocessprivilegeg,j'
then thecourtshould deny the agency sllmmaryjudgment.'' Htmton & W illiamsLLP v.Envtl.
Prot.Agencv,248F.Supp.3d.220,241(D.D.C.2017)(quoting Elec.FrontierFound.v.United
StatesDep'tofJustice,826F.Supp.2d 157,173(D.D.C.2011:.
       Applyingtheseprinciples,the courtislm ableto concludefrom thepresentiecordthatOM B

is entitled to fully witlthold a1lofthe challenged docum entspursuantto the deliberativeprocess

privilege. Although portionsoftherequested documentsm ay ultim ately beheld to fallwithinthis

privilege,OM B hasfailed to m eetitsburden ofdem onstratingthatthe documentsareexemptfrom

disclostlrein theirentirety. Inreachingthisdecision,thecourtrecognizesthattheExecutiveOrder

and the subsequentOM B M emorandtlm directed agenciestoproducedocumentsthatwould appear

on the surfaceto fallwithin the deliberativeprocessprivilege,including Glproposed''reorganization

Plans,çtrecommendations,''andçidraf-t''documents. E.O.13781j2;OM B M emo.1-4. However,
the OM B M emorandum and other statements by the Executive Offce supportthe plaintiffs

positionthatthedraftandfinalversionsoftheAgencyRefonn Plansm ay contain information thatis

notpredecisional,and therefore notprotected bythedeliberativeprocessprivilege.

       A s SELC em phasizes in its reply brief, the OM B M em orandum indicates that OM B

expected agencies to begin im plem enting at least som e of their reorganization plans after the


                                               19
agenciessubmittedtheirEGhigh-leveldraft''AgencyReform Piansin Juneof2017. OM B Mem.3.
The memorandum advised agency headsthatOM B w ould m eetwith agenciesin July of2017 and

çtidentify actionsthatEcouldq be implemented immediately.'' Id. çtl7ollowing the meetingsin
July,''agencieswereexpectedto Gttakeactionstoimplementagreed-upon reforms,whilecontinuing

toassessreform optionsforinclusionintheAgencyReform Plangs)andtheFY 2019Budget'' Id.
The record indicates thatby the time the President'sBudgetwas released in February of 2018,

certain reform shad already been implem ented. Forinstance,the D epm m entofthe lnterior,which

authored two ofthedocum entswithheld from SELC,had tsalready begun to shiftemployees''from

W ashington, D.C.       other areas.     President's Budget 10.       Likewise, OM B'S own

Government-wideReform Plan,whichwaspublishedon June21,2018,reported thatKçgmlanyof
themore straightfom ard,agency-specifcorganizationalopportunities''had already been ççadopted

by agenciesunder existing authorities.'' G overnm ent-w ideR eform Plan 9.

       SELC persuasively arguesthatifan Agency Reform PlanlistedintheVaughn index m erely

explainsactionsorreform sthatan agencyhasalready implem ented oradopted,such information is

notpredecisionalforpurposesofthedeliberativeprocessprivilege. SeeTexaco.P.R..Inc.v.Dep't

of Consumer Affairs, 60 F.3d 867, 885 (1st Cir. 1995) (emphasizing that ûGpost-decisional
documentsexplaining orjustifying adecision already madeare notshielded''by thedeliberative
processprivilege)(citing Sears,421U.S.at151-52);TaxationwithRepresentationFund,646F.2d
at 677 (observing that tGExemption 5 (does notj protectcommunications that implement an
establishedpolicy ofan agency''orltexplain actionsthatan agencyhasalready taken'');Judicial
W atch.Inc.v.UnitedStatesPostalServ.,297F.Supp.2d252,260(D.D.C.2004)(emphasizingthat
aGtpost-decisionaldocument,draftorno,by desnition cannotbe tpredecisional'''). Likewise,if

                                              20
any ofthedocllm entsidentified intheVaughnindex,including Gsdraff'proposals,discussactionsor

reformsthathavesincebeen çtadoptedformallyorinformally,astheagencypositionon anissuep''or

ççused by the agency in itsdealingswith thepublic,''such doctlm entsm ay be deem ed to have lost

theirpredecisionalstatus. CoastalStates Gas Corp.,617 F.2d at866. The sam e istrue forthe

portion of any identised document that OM B itself expressly adopted in publishing its final

Government-wideReform Plan. SeeJudicialW atch.Inc.v.United StatesDep'tofDef.,847 F.3d

735,739 (D.C.Cir.2017) (explaining thata deliberative docllmentcan lose its predecisional
characterifan agencyexpresslychoosestousethedocumentasasourceofagencyguidance).
       Unfortunately,the Vaughn index and declarations submitted by OM B do not adequately

address the plaintiffs challenges to the application of the deliberative process pdvilege, or

otherwiseprovide enough irlformation forthe courtto conducta properX novo review. The
Vauclm index sim ply states,in wholly conclusory terms,thateach ofthe fiveidentified documents

isltwithheldin gfjull''becauseçlgrqeleaseofthe documentgs)would exposepredecisionalinternal
deliberations ofExecutive Branch Agencies and risk stifling frnnk discussions.'' Vaughn lndex

1-2. A lthough M s.W alsh's declaration includes severalparagraphs thatpurportto establish the

legalbasis for invoking the deliberative process privilege,it also leaves tmanswered questions

which may be critically relevantto the propriety ofwithholding a11ofthe identified docum entsin

full. For instance,M s.W alsh asserts that Gtgtjhe five agency reform plans are internaland
predecisional''becauseG4they weregeneratedpriorto any finaldecisionsbeing made''regarding the

ttproposed reforms.'' W alsh Decl.!! 12, 16. As indicated above,however, OM B'S own
docum entsindicate thatagenciesw ere expected to begin im plem enting agreed-upon refonnsbefore

they subm itted theirA gency R eform Plansto OM B in Septem berof2017,and thatcertain reform s
were,in fact,implemented by agencies under existing authorities. See OM B M em .29 OM B

Oovernment-W ideReform Plan 9.

       Additionally,even ifcertain docum ents were predecisionalatthe tim e they were drafted,

OM B'Sdeclarationsfailtoadequately addressçtwhetherthesedraftswere(1)Gadoptedformallyor
irlfonnally,astheagency position on an issuei'or(2)'usedbytheagency in itsdealingswith the
public.''' JudicialW atch.lnc.,297 F.Supp.at261(quotingArthurAndersen & Co.v.lnternal
RevenueServ.,679F.2d254,257-58(D.C.Cir.1982)). CiEitherwilldefeataclaim ofprivilege,
forboth actionsinvolve the expostlre ofdoclzm entsto third parties.'' 1d.;see also Nat'lRes.Def.

Councilv.UnitedStatesDen'tofDef.,388F.Supp.2d 1086,1104 (C.D.Cal.2005)(holdingthat
thecourtwasunableto assesswhetherdocum entswereproperlyw ithheld in fullorinpartunderthe

deliberative process privilege because the agency failed to address whether the docum entsçllost

theirpredecisionalstatusbybeingadopted assnalpoliciesorbeingsharedwiththepublic').
       Based on the current record,the court is also tm able to conclude that all non-exem pt

inform ation wasproperly witlzheld by OM B. Thedefendantbearsthe burden ofshowing thatno

reasonably segregableinformation existsin a documentwithheld in 1 11. EthylCorp.,25 F.3d at

1241. Courtshave held thati1a statementrepresenting thata line-by-line search was conducted

along with asufficiently detailed Vaughnindex and declarationsenum eratingthereasonswhy each

docum ent was properly withheld is sufficient to 1 1511 the agency's obligation regarding

segregability.'' V iropharma lnc.v.D ep't ofH ea1th & H um an Servs., 839 F.Supp.2d 184, 195

(D.D.C.2012)(internalquotation marksand citationsomitted). On the otherhand,tdgaqblnnket
declarationthata1lfactsaresointertwined (with exemptmaterial)topreventdiscloslzreunderthe
FO IA does not constitute a sufficient explanation of non-segregability.'' Ctr. for Biological
Diversityv.United StatesEnvtl.Prot.Acency,279F.Supp.3d 121,152 (D.D.C.2004)(internal
quotationmarksandcitation omitted). Instead,(tthegovernmentmustprovidearelativelydetailed
justification,showing with reasonable speciscity,why a docmnentcannotbe redacted in part
insteadofwithheldinf'u11.5' W adeltonv.Dep'tofState,106F.Supp.3d 139,155(D.D.C.2015)
(internalquotationmarksandcitationomitted).
       Having reviewed the Vaughn index and the declarations subm itted in supportof OM B'S

m otion,the courtis tmable to conclude thatOM B has metits burden of dem onstrating thatno

reasonably segregable inform ation exists in the docllm ents withheld from SELC . M s.W alsh's

declaration indicates that O M B conducted a tGdocum ent-by-doctm Aent, line-by-line review to

identify m aterial for release,'' and ultim ately determined that factual information contained in

certain portions of the requested docllm ents is (tinextricably intertwined with the deliberative

information andpolicyrecommendations.'' W alsh Dec.!22. Thecourtagreeswiththeplaintiff
thatM s.W alsh'sdeclaration lackssufficientdetailtof'ulflltheagency'ssegregability obligations.

M oreover,itisclearfrom thebriefingthatSELC doesnotseek only segregablefactualinformation.

Instead,SELC m aintainsthatthe requested docum entscontain segregable agency reform plansor

policiesthatwere notpredecisionalatthe tim e they were drafted,orthatlosttheirpredecisional

stam s. Forthe reasons setforth above,the courtistmableto resolve thisdispute on the current

record. ltnecessarily followsthatthecourtcalm otmakeiispecit'
                                                            icfindingsofsegregability''atthis

tim e. Sussm an,494 F.3dat1116.

       In sum ,the courtis unable to detennine whether OM B properly withheld each of the

identified docllm ents in its entirety pursuant to the deliberative process privilege. W ithout

additionalinfonnation,thecourtcnnnotconducttherequired éçnovoreview. Accordingly,the
'
            '

pm iesy cross-motionsforsummaryjudgmentwillbedenied withoutprejudiceastothevalidityof
w ithholding the requested docum ents under Exem ption 5. lf OM B w ishes to m aintain its

    exemption claim s,ççitmustsupplementitsVauclm index and declarations,adequately describing

the recordswithheld and specifically detailing how theclaimed exemptions apply to the withheld

    infonnation.'' See Chesapeake Bay Found.-lnc.v.U .S.Army CorpsofEng'rs,677 F.Supp.2d

    101,108(D.D.C.2009). Altematively,OM B mustproducethedoctlmentsforLq camerareview.
    To the extentthatOM B continuesto withhold information from theplaintiff,Eçitmustalso ensure

    thatitproducesallnon-exemptand reasonably segregableinfonnation from thewithheld records.''

    Id.

                                             C onclusion

           Forthe reasons stated,the parties'cross-motionsforsllmmaryjudgmentwillbe denied
    withoutprejudice,andtheplaintiffwillbepermittedtoengagein limited discoveryconcerningthe
    adequacy ofthe defendant'ssearch for docum ents. The partiesw illbe directed to m eetand corlfer

    regarding the identiscation of deponentts),and file a jointreportsummarizing the parties'
    respectivepositionson an appropriatescheduleform oving forward with thism atter.

           The Clerk isdirected to send copiesofthism emorandum opinion and theaccompanying

    orderto a11counselofrecord.

           DATEb:Thists         dayorseptember,2019.



                                                 SeniorUnited StatesDistrictjudge
